                   Case 3:21-cv-05580-BJR Document 14 Filed 09/03/21 Page 1 of 2




 1                                                            HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9 ANTHONY DEL VECCHIO,

10                                      Plaintiff,             No. 3:21-cv-05580-BJR
11            v.                                               STIPULATED MOTION AND ORDER
                                                               TO EXTEND ANSWER DEADLINE
12 WEATHERGUARD, INC., a Washington State
   Company,
13
                    Defendant.
14

15

16                                                   STIPULATION

17            Plaintiff Anthony Del Vecchio and Defendant Weatherguard, Inc. (the “Parties”), by and

18 through their attorneys of record, respectfully request that the Court enter an Order extending the

19 time for Defendant to answer Plaintiff’s Complaint from Tuesday, September 7, 2021, to

20 Tuesday, September 21, 2021.

21            In support of this request, the parties represent the following to the Court:

22            1.        On August 17, 2021, Plaintiff filed the above-captioned lawsuit. See Dkt. 1.

23            2.        Copies of the Summons and Complaint were served on Defendant Weatherguard,

24                      Inc. on or about August 17, 2021.

25            3.        Defendant Weatherguard, Inc. has requested a brief, two-week extension of the

26                      Answer deadline, and Plaintiff has agreed to this request.

27

     STIPULATED MOTION AND ORDER TO                                                  Davis Wright Tremaine LLP
     EXTEND ANSWER DEADLINE - 1                                                             L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
     (3:21-cv-05580-BJR)                                                                Seattle, WA 98104-1610
     4823-7929-0105v.1 0050033-006202                                            206.622.3150 main · 206.757.7700 fax
                   Case 3:21-cv-05580-BJR Document 14 Filed 09/03/21 Page 2 of 2




 1            4.        The parties stipulate to an extension of the deadline for Defendant’s Answer to

 2                      Plaintiff’s Complaint from Tuesday, September 7, 2021, to Tuesday, September

 3                      21, 2021.

 4            Stipulated and respectfully submitted this 3rd day of September, 2021.

 5    SKIDMORE FOMINA PLLC                                DAVIS WRIGHT TREMAINE LLP
      Attorneys for Plaintiff Anthony Del Vecchio         Attorneys Defendant Weatherguard, Inc.
 6

 7         Per email authority provided 09/03/2021:
      By      /s/ Vera P. Fomina                          By      /s/ Victoria M. Slade
 8         Vera P. Fomina, WSBA #49388                         Gillian M. Murphy, WSBA #37200
           Gregory M. Skidmore, WSBA #47462                    Victoria M. Slade, WSBA #44597
 9         Damien N. Villarreal, WSBA #50708                   920 Fifth Avenue, Suite 3300
           14205 SE 36th Street, Suite 100                     Seattle, WA 98104-1610
10
           Bellevue, WA 98006                                  Telephone: 206.622.3150
11         Telephone: 206.495.8585                             Email: gillianmurphy@dwt.com
           Email: vfomina@skidmorefomina.com                   Email: vickyslade@dwt.com
12         Email: gskidmore@skidmorefomina.com
           Email: dvillarreal@skidmorefomina.com
13

14

15                                                   ORDER

16            Based upon the Stipulated Motion to Extend Answer Deadline, the deadline to file an

17 Answer to Plaintiff’s Complaint is extended from Tuesday, September 7, 2021, to Tuesday,

18 September 21, 2021.

19            Dated: September 3, 2021.

20

21                                                    A
                                                      BARBARA JACOBS ROTHSTEIN
22
                                                      United States District Court Judge
23

24

25

26
27

     STIPULATED MOTION AND ORDER TO                                               Davis Wright Tremaine LLP
     EXTEND ANSWER DEADLINE - 2                                                            L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
     (3:21-cv-05580-BJR)                                                               Seattle, WA 98104-1610
     4823-7929-0105v.1 0050033-006202                                           206.622.3150 main · 206.757.7700 fax
